ORDER
The above-entitled pretrial appeal by the state in a misdemeanor prosecution came on for consideration after this court at special term granted the state’s petition for leave to appeal pursuant to Rule 29.03, subd. 2(2), Rules of Criminal Procedure. Based upon all the files, records and proceedings herein,
IT IS HEREBY ORDERED that the appeal to this court be dismissed on the ground that leave to appeal was improvidently granted. Defendant is awarded $350 in attorney fees pursuant to Rule 29.-03, subd. 2(8), Rules of Criminal Procedure.